Title: General Orders, 26 May 1780
From: Washington, George
To: 



Head Quarters Morristown Friday May 26th 1780
Parole Albany  Countersigns Parker; Byles.

[Officers] Of the Day Tomorrow[:] Brigadier General Irvine[,] Major Reid[,] Brigade Major Church
For manœuvring tomorrow Colonels Livingston and Johnston, Lieutenant Colonels Sumner and Hay; Adjutants from the 2nd Pennsylvania and Hand’s Brigades; Colours as usual Brigade Major Bradford to attend the Formation &ca The Battalions to be formed on the Grand Parade at Six o clock in the Morng.
Four Battalions are to manœuvre next Monday on the Common

near Colonel Abeel’s: manœuvring Officers, Colonels Courtlandt, Ganzevoort Jackson and Angell; Lieutenant Colonels Willet, Robinson Mentgez and Huntington: They are to be formed on the Ground at 7 o clock precisely; Eight pieces of Artillery are to be annexed to these Battalions.
The manœuvring officers of the four battalions and the one to command the artillery are to attend the Exercise tomorrow morng.
Clinton’s Stark’s and the Connecticut brigades each give an Adjutant for these Battalions. Colours from the 1st pennsylvania, Clinton’s, stark’s, and the 2nd Connecticutt Brigades.
A Trusty Corporal from Stark’s Brigade and a trusty soldier from each of the other Brigades to parade tomorrow on the Grand Parade with their Packs and Blankets and from thence to be sent to Commissary Gamble’s; They will remain on duty ’till their regiments move from this Ground.
The Courts martial are to adjourn over to next Tuesday and the Officers composing them to have the privelege of joining their Battalions if next for manœuvring duty.
Guards the same as this day.

After Orders.
Colonel Meigs is appointed to Command one of the manœuvring Battalions vice Colonel Johnston indisposed.

